Citation Nr: 1550027	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  09-03 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a disability manifested by dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to February 1966.  This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


REMAND

The Veteran has appealed the denial of service connection for dizziness.  During the pendency of the claim, he contended his dizziness is a disability secondary to his service-connected bilateral hearing loss.  In May 2015, the Board remanded this matter for a VA examination and opinion.  In pertinent part, the Board first required examination of the Veteran and an assessment of whether he has a current disability manifested by dizziness.  If such disability was diagnosed, the examiner was to render an opinion as to causation on both a direct and secondary basis.

In September 2015, a medical doctor contracted by VA provided an opinion.  This opinion, however, is grossly inadequate.  In answer to the question of whether the Veteran has a disability manifested by dizziness, the examiner answered in the affirmative, yet merely stated the Veteran has a history of dizziness.  There is no indication of the diagnosis associated with the dizziness.  Moreover, when further describing the Veteran's history, the examiner first stated the Veteran's history of dizziness began before his 1961 to 1966 active service, but then later stated he had no dizziness prior to a single episode of dizziness in 2010, and that he has not had any dizziness since 2010.  Nevertheless, the physician stated, "The Veteran has a diagnosis of dizziness that is less likely as not...incurred in or caused by the during service [sic]."  Thus, the examiner essentially stated the dizziness existed prior to service, did not exist prior to many years following service, did exists in 2010 but not since, yet does exist now.  These findings are grossly inconsistent with each other, rendering this report of no probative value.  For these reasons, the claim of service connection for a disability manifested by dizziness must be remanded for new VA examination and opinion.  38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  By failing to ensure that the VA examination obtained was adequate, the RO failed to substantially comply with the Board's May 2015 remand directives.  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, a remand for corrective action is required.  Id.

Further, the record before the Board is incomplete.  The December 2007 rating decision on appeal denies the Veteran's claim on the basis that he had dizziness prior to service and there was no evidence that the condition was permanently aggravated beyond normal progression during service.  The rating decision includes reference to a November 1964 examination suggesting the Veteran had dizziness three years prior to enlistment.  The rating decision also lists complete service treatment records in the listing of evidence.  The September 2015 examiner also referenced a finding of dizziness upon entrance into active service.  The record before the Board, however, does not include the Veteran's service treatment records.  Such records are essential to the Board's adjudication of this claim.  On remand, the RO must associate the Veteran's service treatment records with the record before the Board.  38 C.F.R. § 3.159(c)(2) (2015).

Accordingly, the case is remanded for the following action:

1.  The RO must obtain the Veteran's complete service treatment records related to his October 1961 to February 1966 active service.  If, after making reasonable efforts to obtain named records, including the Veteran's entrance and separation examinations, as well as the November 1964 clinical record referred to in the 2007 rating decision on appeal, the RO is unable to secure any records, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Once the service treatment records are associated with the electronic claims file, the Veteran must be afforded the appropriate VA examination to determine the nature and etiology of any disability manifested by dizziness.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must, based on the clinical examination and review of the evidence of record, determine whether the Veteran has a current disability manifested by his reported dizziness.  In particular, the examiner must explain the appropriate diagnosis related to the reported dizziness, or, if no such diagnosis is appropriate and dizziness is a symptom without any associated diagnosis, the examiner must so state.

If a disability is diagnosed, then, based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed disability manifested by dizziness preexisted or was aggravated by the Veteran's active duty service.  

If the Veteran's current disability is found to have preexisted his military service, the examiner must state the specific factual evidence in the record that supports the finding.  

If the examiner finds that the Veteran's diagnosed disability preexisted service, then the examiner must determine whether the disability increased in severity beyond the normal progression during active military service, and identify the specific factual evidence in the record that supports this finding.  

If the examiner determines that the current disability manifested by dizziness did not preexist the Veteran's military service, the examiner must provide an opinion as to whether the disability began in service or is otherwise related to the Veteran's military service, or whether it was caused or aggravated by his service-connected bilateral hearing loss.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the claim must be returned to the Board for further appellate review.

5.  THE VETERAN'S APPEAL IS ADVANCED ON 
THE DOCKET.  Accordingly, this claim must be afforded expeditious treatment.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

